Citation Nr: 0118147	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date prior to July 27, 1999 
for a grant of service connection for residuals of an injury 
to the ninth cranial nerve, including dysphagia, formerly 
diagnosed as hiatus hernia.

2.  Entitlement to an effective date prior to July 27, 1999 
for a grant of service connection for dysphonia due to an 
injury to the tenth cranial nerve.

3.  Entitlement to a rating higher than 20 percent for 
service-connected residuals of an injury to the ninth cranial 
nerve, including dysphagia.

4.  Entitlement to a rating higher than 10 percent for 
service-connected dysphonia due to an injury to the tenth 
cranial nerve.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970, and from March 1971 to May 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which granted service 
connection and a 10 percent rating for a hiatus hernia 
(claimed as dysphagia), effective July 27, 1999, and which 
granted service connection and a 10 percent rating for 
dysphonia, effective July 27, 1999.  The veteran was notified 
of this decision in March 2000.  A notice of disagreement was 
received in April 2000, and the veteran appealed for an 
earlier effective date for each grant of service connection, 
and appealed for a higher rating for each disability.  In an 
October 2000 rating decision, the RO granted a higher 20 
percent rating for an injury to the ninth cranial nerve 
(previously characterized as a hiatus hernia with dysphagia), 
effective July 27, 1999, and recharacterized the disability 
of dysphonia as dysphonia due to an injury to the tenth 
cranial nerve.  The statement of the case was issued in 
December 2000, and a substantive appeal addressing these 
issues was received in February 2001.  

The issues of entitlement to an effective date prior to July 
27, 1999 for service connection for residuals of an injury to 
the ninth cranial nerve, including dysphagia, and entitlement 
to an effective date prior to July 27, 1999 for service 
connection for dysphonia due to an injury to the tenth 
cranial nerve will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's residuals of an injury to the ninth cranial 
nerve, including dysphagia, is productive of no more than 
severe incomplete paralysis of the ninth (glossopharyngeal) 
cranial nerve.

2.  The veteran's dysphonia due to an injury to the tenth 
cranial nerve is productive of no more than moderate 
incomplete paralysis of the tenth (pneumogastric, vagus) 
cranial nerve, or hoarseness, with inflammation of the cords 
or mucous membrane.


CONCLUSIONS OF LAW


1.  Since the initial grant of service connection, the 
criteria for a rating higher than 20 percent for residuals of 
an injury to the ninth cranial nerve, including dysphagia, 
formerly diagnosed as hiatus hernia, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 7345, 8209, 8309, 8409 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  Since the initial grant of service connection, the 
criteria for a rating higher than 10 percent for dysphonia 
due to an injury to the tenth cranial nerve have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.97, 4.124a, Diagnostic Codes 6516, 8210, 8310, 8410 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1968 to 
September 1970, and from March 1971 to May 1972.  A review of 
his service medical records shows that he received multiple 
injuries, including fragment wounds to the face, neck, and 
chest, in a tank explosion in August 1971.  He was treated 
for his injuries, and underwent a tracheostomy and an 
exploration of his neck.

In a June 1972 RO decision, service connection was 
established in part for multiple fragment wounds of the face, 
neck and chest.

In July 1999, the veteran submitted claims for service 
connection for dysphonia, dysphagia, and hiatus hernia.  He 
enclosed private medical records dated from 1998 to 1999 
which reflect treatment for the conditions.  A November 1998 
X-ray study of the soft tissues of the neck shows a failure 
of cricopharyngeal muscle relaxation which the examiner felt 
explained the veteran's symptom.  There was no evidence of 
aspiration, and the gastroesophageal junction was normal.  A 
November 1998 X-ray study of the neck indicates that there is 
shrapnel within the right upper cervical region near C2-C3, 
and at the left lower cervical region at C7-T1.  There was 
mild degenerative disc disease at C4-C5, and moderate 
degenerative disc disease from C5 to C7.  There was loss of 
cervical lordosis.  A February 1999 outpatient treatment note 
by a speech-language pathologist shows that the veteran had 
been referred with limited thyro-cricoid joint motion and 
gastroesophageal reflux.  The veteran reported a history of 
voice and swallowing difficulties since he was injured in 
Vietnam in 1971, and said that his symptoms had increased in 
the past two years with more frequent choking, decreased 
vocal range, and less vocal control.  The examiner noted that 
the veteran sang in a choir the previous year until this 
became too difficult and his voice was strained.  The 
diagnostic impression was mild dysphonia characterized by a 
high-pitched, occasionally breathy/harsh, strained voice with 
decreased vocal range.  The examiner opined that given the 
veteran's many complicating medical factors and his poor 
response to treatment, she was unsure if he was a good voice 
treatment candidate.  

Additional private medical records submitted by the veteran 
include a February 1999 computed tomography scan of the neck 
which shows metallic wires on the left anterior aspect of the 
crico-thyroid membrane, with deformity of the thyroid 
cartilage.  There was soft tissue thickening in the 
subglottic regions anteriorly, the vocal cords were 
asymmetric, and the airway was unremarkable.  A report of a 
March 1999 barium swallow with video demonstrates 
intermittent incomplete relaxation of the cricopharyngeal 
muscle.  There was no evidence of a diverticulum, mucosal 
abnormality, stricture, or mass lesion.  The examiner also 
noted several metallic foreign bodies in the soft tissues of 
the neck on the left, posterior to C5, as well as on the 
right near the mandible.  By a letter dated in April 1999, a 
private physician, F. Chagnon, MD, indicated that the veteran 
was evaluated at a voice laboratory in January and March 
1999, and presented with longstanding dysphonia and 
dysphagia.  She noted that a laryngoscopy revealed some 
asymmetry of the supraglottis but overall preserved glottic 
configuration, vocal cords, and mobility.  She stated that 
the veteran received voice therapy with limited benefit, and 
opined that the veteran's limitation in vocal range was 
permanent in view of a remote fracture of the laryngeal 
framework and fixation of the cricothyroid angle.  She 
recommended that the veteran undergo esophagoscopy and 
dilatation, or alternatively, surgical revision.  By a letter 
dated in June 1999, a private physician, S. Katz, MD, stated 
that he examined the veteran in April 1999 for dysphagia; he 
noted that the veteran complained of intermittent choking 
when swallowing liquids and occasionally solids.  He 
indicated that the symptoms were suggestive of transfer 
dysphagia, rather than dysphagia of esophageal origin.  He 
also said that there was a history of gastroesophageal reflux 
and heartburn.  He indicated that a June 1999 gastroscopy 
showed a hiatus hernia with a mild Schatzki ring, not 
requiring dilation.  He opined that the veteran's dysphagia 
might well be secondary to nerve and soft tissue damage from 
a shrapnel injury to the face and neck suffered during the 
Vietnam War.

By a letter dated in November 1999, Dr. Katz essentially 
reiterated statements made in his June 1999 letter, and noted 
that he examined the veteran in April 1999 for dysphagia for 
solids and liquids, and dysphonia of long duration.  He 
indicated that the veteran had symptoms of transfer 
dysphagia, with objective evidence of upper esophageal 
sphincter dysfunction, likely due to nerve injury from 
shrapnel received during the Vietnam War. 

In a March 2000 decision, the RO granted service connection 
and a 10 percent rating for a hiatus hernia (claimed as 
dysphagia), effective July 27, 1999, and granted service 
connection and a 10 percent rating for dysphonia, effective 
July 27, 1999.

By a statement dated in April 2000, the veteran asserted that 
his service-connected dysphagia and dysphonia were more 
disabling than currently evaluated.  He said Dr. Chagnon told 
him that the fixation of his cricothyroid angle had some 
bearing on his difficulty in swallowing.  He said that over 
the past several years he had many episodes in which he 
choked while eating, drinking, or swallowing saliva.  He said 
he had been treated repeatedly for pneumonia, which was due 
to aspiration on at least two occasions.  He said he often 
choked while eating soup, and that eating had been more 
difficult for him in the past few years.

By a letter dated in April 2000, Dr. Katz noted that the 
veteran's symptoms included dysphagia, manifested by episodic 
difficulty in swallowing accompanied by aspiration 
("choking"), odynophagia (discomfort on swallowing), and 
dysphonia, and that such symptoms were confirmed by video-
esophagrams which showed intermittent failure of the upper 
esophageal sphincter.  He noted that the normal swallowing 
mechanism required exquisite coordination of the muscles of 
the tongue, pharynx, larynx and upper esophagus.  He opined 
that the veteran's symptoms and abnormalities of deglutition 
were caused by shrapnel injury to one or more cranial nerves 
involved in deglutition and/or soft tissue injury and 
scarring in the neck, and diagnosed oropharyngeal dysphagia.  
He also diagnosed a hiatus hernia with gastroesophageal 
reflux disease and heartburn.

By a statement dated in April 2000, the veteran said that he 
was awaiting additional documentation from Dr. Chagnon and 
would forward it upon receipt.  No additional evidence was 
received from Dr. Chagnon.

At a September 2000 VA examination of the nasal sinus, 
larynx, and pharynx, the examiner noted that he had reviewed 
the veteran's private medical records (described above), and 
summarized their findings.  He noted that the veteran 
complained of choking and dysphagia with liquids and solids 
which was intermittent only because the veteran was cautious 
and tried to avoid choking.  He indicated that the veteran 
also had a history of aspiration pneumonia, which was likely 
due to an inability to clear his airway.  The veteran also 
complained of burning in his throat when reflux occurred, and 
had a history of a hiatus hernia, which was a separate 
condition from his choking and dysphagia.  The examiner 
pointed out that the veteran had maintained his weight for 
the past ten years despite his dysphagia.  The veteran 
reported a difficulty singing, and said his range had 
decreased.  He complained of a swollen feeling in the left 
pharyngeal area which was worse with anxiety and nervousness, 
with overuse of the voice, or if he choked on food or 
liquids.  The examiner noted that the veteran also had mild 
to moderate obstructive sleep apnea.  On examination, the 
veteran's voice was soft, and he had a tender scar under his 
jaw.  The diagnosis was status post laryngeal trauma with 
residual dysphagia with liquids and solids, dysphonia, 
snoring, obstructive sleep apnea, and aspiration pneumonia.  
He opined that the veteran's hiatal hernia and 
gastroesophageal reflux disease symptoms were not directly 
related to this injury.

At a September 2000 VA neurological examination, the veteran 
complained of dysphagia and dysphonia.  He said he had 
difficulty swallowing and taking in food, and had a tendency 
to choke on certain things such as liquids.  The examiner 
noted that the veteran's voice came out at a higher pitch 
than normal and his ability to speak tired quickly.  On 
examination, cranial nerves V and VII showed normal corneal 
reflexes and normal facial sensation, except for an area of 
scarring on the left lower portion of the face, and normal 
facial strength.  On examination of cranial nerves IX and X, 
the examiner noted that the veteran was able to say "Ahh" 
with his uvula rising and he had a gag reflex.  The veteran 
reported that he had difficulty swallowing.  On examination 
of cranial nerve XII, the examiner noted that the tongue 
could move and appeared to have normal strength.  The 
examiner noted that he reviewed the veteran's medical 
records, and opined that the veteran had dysphagia and 
dysphonia which were likely related to damage to the cranial 
nerves.  He noted that the normal swallowing mechanism must 
be very well coordinated between the sensory and motor 
nerves, which were very complex, and that many nerves were 
involved with sensory inputs and motor outputs.  He opined 
that the veteran's inability to swallow food correctly was 
more than just a symptom, and was a disease in itself, 
oropharyngeal dysphagia, which was an overall loss of a 
coordinated function.  He diagnosed oropharyngeal dysphagia 
due to cranial nerve damage.  He opined that the veteran's 
symptoms were caused by his service-connected injury and/or 
the subsequent attempts to repair his injuries.  He stated 
that it was more likely than not that the shrapnel injury led 
to cranial nerve injuries which caused dysphagia and 
dysphonia.

In an October 2000 rating decision, the RO granted a higher 
20 percent rating for an injury to the ninth cranial nerve 
(previously characterized as a hiatus hernia with dysphagia), 
effective July 27, 1999, and recharacterized the disability 
of dysphonia as dysphonia due to an injury to the tenth 
cranial nerve.

By a statement received in February 2001, the veteran 
asserted that a 30 percent rating should be assigned for 
dysphonia as there is shrapnel in his cervical region, and as 
there is "severe hoarseness".  He asserted that a 30 
percent rating should be assigned for dysphagia as he suffers 
from choking, regurgitation of food and liquids, and must be 
careful when eating.

II.  Analysis

The veteran contends that his service-connected residuals of 
an injury to the ninth cranial nerve, including dysphagia, 
and dysphonia due to an injury to the tenth cranial nerve are 
more disabling than currently evaluated.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

The veteran was notified by means of a December 2000 
statement of the case that the medical evidence of record did 
not show that his service-connected disabilities had 
increased in severity.  He did not submit any additional 
medical evidence of symptoms of residuals of an injury to the 
ninth cranial nerve, including dysphagia, or dysphonia due to 
an injury to the tenth cranial nerve, and did not identify 
any additional medical treatment for the conditions at issue.  
In regard to VA's duty to assist the veteran in 
substantiating his claim, the Board finds that there is ample 
medical and other evidence of record on which to decide the 
claim, and that neither the veteran nor his representative 
have pointed to any additional records that have not been 
obtained and which would be pertinent to the present claim.  
Therefore, the Board finds that all facts that are relevant 
to this issue have been properly developed and that no 
further action is required in order to comply with VA's duty 
to assist.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (2000) [to be codified at 38 U.S.C. § 5103A].

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases where 
the claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, as here, 
"staged" ratings may be assigned if there is a material 
change in the degree of disability during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).

A.	Higher Rating for Residuals of an Injury to the Ninth 
Cranial Nerve, including Dysphagia, formerly rated as 
Hiatus Hernia with Dysphagia. 

Initially the Board notes that service connection for hiatus 
hernia, claimed as dysphagia, was granted by rating action of 
March 2000.  In the rating action, it was noted that a 
gastroscopy indicated a small hiatus hernia.  By rating 
action of October 2000, the disability was reclassified as 
cranial nerve injury (previously rated as hiatus hernia with 
dyspagia).  This was based on a medical opinion to the effect 
that the veteran's dysphagia was related to cranial nerve 
damage, and that his hiatus hernia and gastroesophageal 
reflux were not directly related to his service injury.  
Nevertheless, service connection is still in effect for 
hiatus hernia as it was not severed.  

7346  Hernia hiatal:
  Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.                                                                                               
60
  Persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health                                                                                                
30
  With two or more of the symptoms for the 30 percent 
evaluation of less
severity.                                                                                                                    
10

The RO has rated the veteran's residuals of an injury to the 
ninth cranial nerve, including dysphagia, as 20 percent 
disabling under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8209, which pertains to paralysis of the 
ninth (glossopharyngeal) cranial nerve.  Under this code, a 
30 percent rating is warranted for complete paralysis of the 
ninth cranial nerve, a 20 percent rating is warranted for 
severe incomplete paralysis, and a 10 percent rating is 
warranted for moderate incomplete paralysis.  Evaluation 
depends upon the relative loss of ordinary sensation in the 
mucous membrane of the pharynx, fauces and tonsils.  38 
C.F.R. Part 4 (2000).  Neuritis (Diagnostic Code 8309) and 
neuralgia (Diagnostic Code 8409) will be rated under the 
above criteria as Diagnostic Code 8209.

A review of the medical evidence does not show that the 
veteran has complete paralysis of the ninth cranial nerve as 
required for a 30 percent rating under Diagnostic Code 8209.  
In addition, the symptomatology is not more closely analogous 
to the criteria for a 30 percent rating under the DC for 
hiatal hernia, which encompasses dysphagia.  See DC 7346.  A 
March 1999 barium swallow showed intermittent incomplete 
relaxation of the cricopharyngeal muscle.  The evidence 
demonstrates that the veteran has only intermittent dysphagia 
and choking, discomfort on swallowing, and that his weight 
has remained constant despite this condition.  Considerable 
impairment of health has not been demonstrated.  Higher 
ratings are also not in order under Codes 8309 and 8409, as 
the maximum rating the veteran could receive under these 
codes is either 20 percent or 10 percent, respectively.  
38 C.F.R. §§ 4.123, 4.124 (2000).  The Board finds that the 
criteria for a rating in excess of 20 percent are not met 
since service connection was granted for residuals of an 
injury to the ninth cranial nerve, including dysphagia, 
formerly evaluated as hiatus hernia.  

B.	Higher rating for Dysphonia due to an Injury to the 
Tenth Cranial Nerve 

The RO has rated the veteran's dysphonia due to an injury to 
the tenth cranial nerve as 10 percent disabling under the 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8210, which 
pertains to paralysis of the tenth (pneumogastric, vagus) 
cranial nerve, and under the criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6516, which pertains to chronic laryngitis.

Under Diagnostic Code 8210, a 50 percent rating is warranted 
for complete paralysis of the tenth cranial nerve, a 30 
percent rating is warranted when there is incomplete, severe 
paralysis, and a 10 percent rating is warranted when there is 
incomplete moderate paralysis.  Evaluation depends upon the 
extent of sensory and motor loss to the organs of voice, 
respiration, pharynx, stomach, and heart.  38 C.F.R. Part 4 
(2000).  38 C.F.R. § 4.124a, Diagnostic Code 8210.  Neuritis 
(Diagnostic Code 8310) and neuralgia (Diagnostic Code 8410) 
will be rated under the above criteria as Diagnostic Code 
8210.

Under Diagnostic Code 6516, chronic laryngitis is rated 30 
percent disabling when there is hoarseness, with thickening 
or nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy, and a 10 percent rating is 
assigned when there is hoarseness, with inflammation of cords 
or mucous membrane.  38 C.F.R. § 4.97, Diagnostic Code 6516.  
It should also be noted that complete organic aphonia is 
rated as 100 percent disabling where there is a constant 
inability to communicate by speech.  Where there is a 
constant inability to speak above a whisper, a 60 percent 
rating will be assigned.  38 C.F.R. § 4.97, Diagnostic Code 
6519.

The medical evidence demonstrates that the veteran's 
dysphonia due to an injury to the tenth cranial nerve is 
manifested by a higher-pitched voice, easy fatigability of 
the voice, and decreased vocal range when singing.  In 
February 1999, a private speech-language pathologist 
diagnosed mild dysphonia characterized by a high-pitched, 
occasionally breathy/harsh, strained voice with decreased 
vocal range.  Dr. Chagnon noted that a laryngoscopy revealed 
some asymmetry of the supraglottis but overall preserved 
glottic configuration, vocal cords, and mobility.  A March 
1999 barium swallow demonstrated intermittent incomplete 
relaxation of the cricopharyngeal muscle, with no evidence of 
a diverticulum, mucosal abnormality, stricture, or mass 
lesion.  At a September 2000 VA examination, the veteran's 
voice was described as soft.

The medical evidence does not show that the veteran has 
incomplete, severe paralysis of the tenth cranial nerve, and 
does not show that he has hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  Thus an increased 30 percent 
rating is not warranted under Diagnostic Codes 8210 or 6516 
since service connection was granted.  There is also no 
evidence of neuritis or neuralgia which would warrant a 
higher rating under Diagnostic Codes 8310 or 8410.

The Board finds that this disability picture is therefore 
consistent with no more than a 10 percent rating under either 
the criteria of Diagnostic Code 8210 or Diagnostic Code 6516.  
The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for dysphonia due to an injury 
to the tenth cranial nerve.  38 C.F.R. §§ 4.7, 4.97, 4.124a, 
Diagnostic Codes 6516, 8210 (2000); VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107).


ORDER

A rating higher than 20 percent for residuals of an injury to 
the ninth cranial nerve, including dysphagia, (formerly 
diagnosed hiatus hernia), is denied.

A rating higher than 10 percent for dysphonia due to an 
injury to the tenth cranial nerve is denied.



REMAND

The veteran claims that an effective date prior to July 27, 
1999 is warranted for the grants of service connection for 
residuals of an injury to the ninth cranial nerve, including 
dysphagia, and for dysphonia due to an injury to the tenth 
cranial nerve.  By a statement dated in April 2000, and in 
his substantive appeal (VA Form 9) received in February 2001, 
he claimed that there was clear and unmistakable error (CUE) 
in a June 1972 rating decision.  He essentially asserts that 
service connection for the disabilities at issue should have 
been established in the 1972 decision, that the failure to do 
so was CUE, and that therefore an effective date prior to 
July 27, 1999 is warranted for the grants of service 
connection for injury to the ninth cranial nerve and 
dysphonia due to an injury to the tenth cranial nerve.  The 
issue of whether there was CUE in a 1972 rating decision has 
not been adjudicated by the RO and has not been certified for 
appellate review.  Therefore, the Board may not address it at 
this time.

However, the disposition of the CUE claim is inextricably 
intertwined with the issues currently before the Board, i.e., 
entitlement to an effective date prior to July 27, 1999 for 
the grant of service connection for residuals of an injury to 
the ninth cranial nerve, including dysphagia, and for 
dysphonia due to an injury to the tenth cranial nerve.  If it 
is determined that there was CUE in the June 1972 rating 
decision, it is conceivable that the veteran would be 
entitled to an earlier effective date.  Therefore, the Board 
finds that the issues of entitlement to an earlier effective 
date for the grant of service connection for residuals of an 
injury to the ninth cranial nerve, including dysphagia and 
dysphonia due to an injury to the tenth cranial nerve must be 
deferred until the RO has the opportunity to adjudicate the 
issue of whether there was CUE in the June 1972 rating 
decision.

In addition, during the pendency of this appeal, there has 
been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  On remand, the RO should ensure that the 
provisions of this new Act have been complied with.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should adjudicate the issue of 
whether there was CUE in a June 1972 RO 
decision.  The veteran has asserted that 
CUE is present as the decision failed to 
address the issue of entitlement to 
service connection for residuals of an 
injury to the ninth cranial nerve, 
including dysphagia, or the issue of 
entitlement to service connection for 
dysphonia due to an injury to the tenth 
cranial nerve. 

2.  After the clear and unmistakable 
error claim has been fully adjudicated, 
the RO should readjudicate the issue of 
entitlement to an effective date prior to 
July 27, 1999 for the grant of service 
connection for residuals of an injury to 
the ninth cranial nerve, including 
dysphagia and the grant of service 
connection for dysphonia due to an injury 
to the tenth cranial nerve.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

3.  If the RO's determination on the CUE 
claim is unfavorable to the veteran, the 
RO should issue a supplemental statement 
of the case.  The veteran and his 
representative are advised that a 
substantive appeal on that issue must be 
filed if he wishes the matter to be 
certified to the Board for appellate 
review.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


